Citation Nr: 0721117	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-31 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision in which the RO denied the veteran's claim for 
service connection for PTSD.  In January 2006, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in August 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2006.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In September 2006, the veteran requested a hearing before a 
Veterans Law Judge in Washington, D.C.  In February 2007, the 
veteran was notified that a hearing before the Board in 
Washington, D.C. had been scheduled for May 2007.  In March 
2007, the veteran requested a postponement for medical 
reasons.  In May 2007, the veteran was notified that his 
hearing has been rescheduled for July 2007.  In June 2007, 
the veteran's representative responded to that notice and 
indicated that the veteran requested that the hearing be 
rescheduled at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules Board hearings at the RO, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge, at 
the RO, pursuant to his June 2007 
request.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



